Citation Nr: 0729406	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an undiagnosed 
illness manifested by arthralgia of multiple joints.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by arthralgia of multiple joints.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an undiagnosed 
illness manifested by degenerative joint disease of the 
lumbar spine.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by degenerative joint disease of the 
lumbar spine.



5.  Whether new and material evidence has been received to 
reopen a claim for service connection for an undiagnosed 
illness manifested by acneiform dermatitis.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by acneiform dermatitis.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for an undiagnosed 
illness manifested by insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from January to May 
1991, with prior periods of unverified service in both the 
United States Air Force and Air National Guard.



This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
-- which determined that new and material evidence had not 
been submitted to reopen previously denied claims for service 
connection for undiagnosed illness manifested by arthralgia 
of multiple joints, degenerative joint disease of the lumbar 
spine, acneiform dermatitis and insomnia.

Irrespective of the RO's determination of whether there is 
new and material evidence to reopen these claims, so too must 
the Board make this threshold preliminary determination 
because it in turn affects the Board's jurisdiction to review 
the underlying merits of these claims.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92 (March 4, 
1992).

In May 2007, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility -- his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence. 

2.  The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War.

3.  Service connection for undiagnosed illness manifested by 
arthralgia of multiple joints, degenerative joint disease of 
the lumbar spine, acneiform dermatitis and insomnia was 
denied in an October 2001 RO rating decision.  The veteran 
was notified of that decision and apprised of his procedural 
and appellate rights, and he did not file a notice of 
disagreement (NOD) within one year, in response, to initiate 
a timely appeal of these claims.

4.  There has been evidence added to the record since October 
2001, however, concerning the claims for arthralgia of 
multiple joints, degenerative joint disease of the lumbar 
spine and acneiform dermatitis, which is not cumulative or 
redundant of evidence already on file and raises a reasonable 
possibility of substantiating these claims.

5.  There is probative, competent medical evidence indicating 
the veteran has arthralgia (i.e., pain) in multiple joints 
and degenerative joint disease in the lumbar segment of his 
spine as a result of his military service - and, in 
particular, his tour in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

6.  The veteran's aceniform eruption of dermatitis has not 
been attributed to a known clinical diagnosis and has been 
manifest to a degree of at least 10 percent for at least 6 
months since his Persian Gulf War service.

7.  But the evidence added to the record since October 2001 
concerning the claim for insomnia is merely cumulative or 
redundant of evidence already on file and, thus, does not 
raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's October 2001 decision denying the veteran's 
claims for service connection - including on the basis of 
undiagnosed illness, for arthralgia of multiple joints, 
degenerative joint disease of the lumbar spine, acneiform 
dermatitis, and insomnia is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  However, new and material evidence has been submitted 
since that decision to reopen the claims for arthralgia of 
multiple joints, degenerative joint disease of the 
lumbar spine, and acneiform dermatitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  These conditions - arthralgia of multiple joints, 
degenerative joint disease of the lumbar spine, and acneiform 
dermatitis (due to an undiagnosed illness) were incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2006).

4.  New and material evidence has not been submitted, though, 
since the October 2001 RO decision to reopen the claim for 
service connection for insomnia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  With the exception of providing a 
VA examination, these notice and assistance requirements also 
apply to a petition to reopen a previously denied claim.  38 
C.F.R. § 3.159(c) (2006).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
In this regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary of VA to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (Mayfield III).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant, i.e., 
harmless.  Id.

The Board is reopening and then granting the veteran's claims 
for service connection for undiagnosed illness manifested by 
arthralgia of multiple joints, degenerative joint disease of 
the lumbar spine, and acneiform dermatitis, so any concerns 
about whether there has been compliance with the notice and 
duty to assist provisions of the VCAA are inconsequential.  
Cf. Wensch v. Principi, 15 Vet App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary of VA not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
This is akin to the situation here inasmuch as the mere fact 
that the Board is granting these claims, in full, necessarily 
means no further notification or development of the claims is 
needed since the requested benefit is being granted, 
regardless.

As for the insomnia claim, however, which is not being 
reopened - much less granted, the RO has had an opportunity 
to consider this claim in light of the above-noted change in 
the law, and the requirements of the new law and regulations 
have been satisfied.  See Quartuccio, supra (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of a June 2003 RO letter notifying the veteran of 
the VCAA, he has been advised of the laws and regulations 
governing this claim and the evidence that he must supply and 
the evidence that VA would attempt to obtain.  This letter 
was sent prior to the initial August 2003 adjudication of 
this claim and informed him of the need for new and material 
evidence to reopen this previously denied, unappealed, claim.  
The letter, however, did not address the specific reasons for 
the prior denial of this claim, so he did not receive the 
required Kent notice.

But consider also that, in a letter since received from him 
in June 2004, the veteran states his awareness of the fact 
that all of his claims were denied due to a lack of evidence 
showing or at least suggesting his conditions were related to 
his military service and because of a lack of evidence of 
relevant complaints, evaluation, treatment, etc., while in 
service.  See Sanders v. Nicholson, 487 F.3d 881 (2007) 
(indicating, among other things, that any notice defect was 
cured by actual knowledge on the part of the claimant of what 
was required to support his claim).  Moreover, a more recent 
VCAA letter was sent in October 2004 that included an 
explanation of the need to furnish evidence pertaining to the 
reason his previous claim was denied.  This letter also 
requested that he submit any pertinent evidence in his 
possession.  And the RO then readjudicated his petition to 
reopen his claims in the February 2005 statement of the case 
(SOC) and November 2006 supplemental SOC (SSOC) based on the 
additional evidence received.  See, e.g., Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure the timing defect).  These measures 
effectively remedy any error in the content or timing of the 
VCAA notice, even when considering the Court's holding in 
Kent.

The evidence associated with the veteran's claims file for 
consideration includes his service medical records (SMRs), 
some of his service personnel records, private treatment 
records, VA treatment records through October 2006, 
the reports of his VA compensation examinations, lay 
statements, and the transcript of his hearing.  He has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of the 
veteran's insomnia claim at this time.  See Mayfield III, 
supra; see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Law and Analysis

Reopening Previously Denied, Unappealed, Claims for Service 
Connection

As mentioned, the veteran's claims for service connection for 
multiple joint arthralgia, acneiform dermatitis, degenerative 
joint disease of the lumbar spine, and insomnia were 
considered - and denied, in an October 2001 RO rating 
decision.  The veteran was notified of that decision that 
same month and apprised of his procedural and appellate 
rights, in the event he elected to appeal.  But he did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1103.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen these claims and warrant further consideration of them 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As also already mentioned, this preliminary determination of 
whether there is new and material evidence to reopen these 
claims affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).



The regulation defining what constitutes new and material 
evidence was amended effective August 29, 2001.  See 38 
C.F.R. § 3.156.  Since the veteran's petition to reopen his 
claims was received in April 2003, well after this delimiting 
date, the amended version of 38 C.F.R. §3.156(a), providing 
the revised definition of new and material evidence, applies 
in his current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. App. 273, 
284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Establishing Underlying Entitlement to Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).

VA regulation also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service-Connected Disability due to Undiagnosed Illness

VA shall pay compensation to a Persian Gulf War veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), which, by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a).  Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

"Chronic" is defined as a disability existing for six months 
or more, or a disability that exhibits intermittent episodes 
of improvement and worsening over a six-month period.  
Compensation is not payable under these provisions if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia theater of 
operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.



New and Material Evidence to Reopen the Veteran's Claims

1.  Multiple Joint Arthralgia

When this claim was denied in October 2001 the record 
confirmed the veteran then currently had arthralgia of 
multiple joints, and that an etiology for this problem could 
not be medically determined - so perhaps indicative of 
undiagnosed illness.  But in denying this claim, the RO 
pointed out there was no evidence of this condition during 
service, either in the way of relevant complaints or 
objective clinical finding, and just as importantly there was 
insufficient evidence showing the veteran had experienced 
this condition for the required six months or more 
since service.  Still, though, even at the time of that prior 
denial the record contained a medical opinion indicating the 
veteran's arthralgia was likely related to his military 
service.  See the report of his June 2001 VA compensation 
examination.

Evidence received since the prior, October 2001, final denial 
includes a letter from a VA physician - received in October 
2006, and VA outpatient treatment records.  The outpatient 
records show ongoing treatment for degenerative joint disease 
of the knees, a history of shoulder dislocations, and spinal 
problems.  The October 2006 VA physician's letter states the 
veteran is suffering from chronic degenerative joint disease 
affecting numerous body joints.  Furthermore, a VA outpatient 
note from September 2006 mentions his subjective complaints 
that his lower back pain dates back to the Persian Gulf War.  
This evidence is new, in that it was not of record at the 
time of the prior final denial.  It is also material since it 
shows the veteran has a progressively worsening degenerative 
joint process (in several, i.e., multiple joints) that is 
chronic, and which may be directly related to his Persian 
Gulf War service.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).



Finally, a lay statement from M.M. indicates the veteran 
could no longer lift weights and that he had described 
similar discomforts during his military service.  While this 
is not competent medical evidence, in terms of establishing 
the veteran has current disability attributable to his 
military service - and, in particular, to his Persian Gulf 
War service, M.M. is nonetheless competent to describe his 
personal observations (e.g., him noticing the veteran was in 
visible pain).  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (lay persons are competent to provide evidence of 
observable events).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Taken as a whole, and especially when considered in light of 
the evidence of record at the time of the October 2001 
denial, this evidence is not cumulative or redundant and 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for arthralgia in 
multiple joints.  New and material evidence having been 
submitted, this claim is reopened.  38 U.S.C.A. § 5108.  The 
Board must next consider this claim on the underlying merits.

2.  Degenerative Joint Disease of the Lumbar Spine 

When this claim was previously considered and denied by the 
RO in the October 2001 rating decision, the veteran had an 
established diagnosis of degenerative joint disease.  Private 
medical records showing ongoing treatment for his low back 
were noted.  The reasons for the prior denial were that 
service connection could not be granted for an undiagnosed 
condition due to this diagnosis, and because any medical 
opinion relating this condition to the veteran's military 
service was speculative given there were conflicting medical 
opinions concerning this determinative issue.  More 
specifically, a June 2001 opinion, obtained during a VA 
compensation examination, indicated the veteran's lumbar 
spine condition was likely related to his military service, 
but a supplemental August 2001 addendum opinion by a 
different VA physician concluded that a relationship to 
service would be speculative.

Evidence submitted since that time includes VA outpatient 
records showing diagnoses of low back pain, MRI confirmed 
degenerative disc disease, degenerative joint disease of the 
lumbar spine, and a straightening of the spine consistent 
with muscle spasms.  In addition, the previously mentioned 
October 2006 VA physician's letter stating a clear diagnosis 
of chronic degenerative joint disease would certainly appear 
to include the veteran's low back problems.  Whatever the 
diagnosis, this evidence is new, in that it was not of record 
at the time of the prior final denial.  In addition, this 
evidence is also material, as it establishes the veteran's 
disability is chronic - meaning permanent.  Considering this 
additional evidence in light of the evidence that was on file 
at the time of the October 2001 denial, it is entirely 
possible that the medical opinions could have been different 
had either VA etiology opinion considered the scope and 
chronicity of this disease process.  Therefore, this 
additional evidence is not cumulative or redundant, and it 
raises a reasonable possibility of substantiating this claim.  
New and material evidence having been received, the claim for 
service connection for degenerative joint disease of the 
lumbar spine is reopened.  38 U.S.C.A. § 5108.  The Board 
must next consider this claim on the merits.

3.  Acneiform Eruption of Dermatitis

At the time of the October 2001 RO rating decision denying 
service connection for acneiform dermatitis, the evidence of 
record included service medical records showing the veteran 
had had a sebaceous cyst removed in August 1985.  Also, 
the report of his June 2001 VA compensation examination 
confirmed he had "puck marks" or scarring in the area of his 
back and buttocks.  There also was a medical opinion from 
that examination indicating this condition was related to his 
military service, but an addendum that followed in August 
2001 found no relationship between this condition and the 
sebaceous cyst in service.  In denying his claim, the RO 
found that his service medical records did not include 
findings concerning this disability, and that he did not 
provide evidence showing treatment for this condition.



Evidence since obtained includes VA outpatient records, 
including one dated in August 2002 indicating the veteran had 
a papule on his cheek that was possibly pyogenic.  Other 
notes from May 2004 indicate he had an erythematous 
hyperkeratotic pendunculated papule and an irritated cyst on 
his back.  As with his prior claim, this evidence is new in 
that it was not of record at the time of the prior final 
denial.  It is also material, in that it shows he has had a 
chronic condition.  These findings could potentially support 
a presumptive grant of service connection for an undiagnosed 
illness under 38 C.F.R. § 3.317.  So new and material 
evidence having been received, the claim for service 
connection for acneiform eruption of dermatitis is reopened.  
38 U.S.C.A. § 5108.  The Board must next consider this claim 
on the merits.

4.  Insomnia

This insomnia claim was denied in October 2001 on the basis 
that, while the veteran had a diagnosis of insomnia, there 
was no record of this condition in service and no evidence 
otherwise relating this condition to his service.  
Furthermore, there was insufficient evidence to show he had 
experienced this condition for the required 6 months.

Since that prior final denial in October 2001, the veteran 
has not submitted any medical evidence concerning this claim, 
either to show his insomnia is a manifestation of an 
undiagnosed illness or to otherwise link this condition to 
his military service.  Therefore, the only evidence 
supporting this claim is his hearing testimony - that he was 
deprived of sleep during service and that the 
sleep deprivation still affects his sleeping patterns even to 
this day.  These lay allegations, however, cannot be 
considered competent medical evidence of chronicity of 
disease or injury in service.  Instead, they are merely 
cumulative and redundant of contentions he has previously 
advanced - including prior to the RO previously denying his 
claim in October 2001.



Records show the veteran had training while in the military 
as a flight medical specialist.  But an opinion may be 
reduced in probative value even where the statement comes 
from someone with medical training, if the medical issue 
requires special, i.e., esoteric knowledge.  See Black v. 
Brown, 10 Vet. App. 279 (1997) and Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Moreover, his testimony at his hearing 
is competent only so far as to what his symptoms were during 
his active service.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see again, also, 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

With respect to this condition, the veteran testified during 
his May 2007 hearing that exposure to airborne contaminants 
from oilrig fires in the Persian Gulf has contributed to this 
problem of difficulty sleeping or outright inability to 
sleep.  He also stated he engaged in a lot of heavy lifting 
in his duties during the Persian Gulf War.  But without 
considering the merits or weight of his arguments, the Board 
notes that they merely mirror his prior contentions and 
therefore are not new because he is merely reiterating the 
very same allegations he made prior to the RO denying his 
claim in October 2001.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In the absence of new and material evidence concerning this 
claim, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  And this claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.156(a), 20.302, 20.1103.



Entitlement to Service Connection for the Conditions 
Involving the Claims that have been Reopened

1.  Multiple Joint Arthralgia (Pain in Several Joints)

The veteran contends this condition was caused by heavy 
lifting and exposure to airborne pollutants during his tour 
in the Persian Gulf War in the early part of 1991.  The Board 
is also again cognizant of his training as a flight medical 
specialist.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); and 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(nurse's statement may constitute competent medical evidence 
where the nurse has specialized knowledge regarding the area 
of medicine, or participated in treatment).  While there is 
no evidence the veteran has undergone the specific training 
necessary to establish an etiology for this condition, it 
would certainly have provided him with a platform of 
knowledge from which he could better understand observable 
symptoms and this disease process.  So his contentions and 
hearing testimony are entitled to some weight in adjudicating 
this claim.

It has been confirmed the veteran served in the Persian Gulf 
War for approximately two months, as evidenced by his DD Form 
214 and receipt of the Southwest Asia Service Medal with a 
Bronze Star.

With respect to his specific contentions, the Board has 
conducted a de novo review of the claims file and determined 
that, resolving all reasonable doubt in the veteran's favor, 
the evidence of record supports granting this claim for 
service connection for multiple joint arthralgia.  With 
respect to his current condition, the evidence shows he has 
degenerative joint disease in several joints.  This is 
reflected in his private medical treatment records dated in 
June 2000 and more recently by a VA physician's letter in 
October 2006, with radiological and outpatient reports 
supporting this diagnosis.



While the veteran's service medical records do not 
necessarily indicate problems with joint pain, apart from an 
October 1985 outpatient record indicating mechanical back 
pain, there is nonetheless competent medical evidence linking 
his current condition to his military service.  Specifically, 
the June 2001 VA examination report indicates his "knee 
problems and arthralgia ... seem to be related more likely than 
not to his military experience."  And while a subsequently 
obtained addendum from a different physician in August 2001 
went against this claim, this supplemental opinion was narrow 
in scope, only addressing the etiology of the veteran's low 
back pain in particular.  So the medical opinion attributing 
the knee arthralgia to service remains uncontroverted.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The June 2001 VA examiner also indicated the veteran has 
arthralgias in other areas besides his knee and low back - 
referring to his shoulders, wrist, hip and ankle, and went on 
to indicate additionally that there was no definite clinical 
diagnosis (other than the one listed in the report of that 
evaluation), so the etiology could not be described and found 
at that time.  Consequently, there was objective clinical 
confirmation of his arthralgia, i.e., pain in these 
additional areas, as evidenced by this diagnosis, but no 
identified or identifiable cause for this documented pain.  
So resolving all reasonable doubt in his favor, it is just as 
likely as not the arthralgia in his shoulders, wrist, hip and 
ankle is the result of the type undiagnosed illness 
contemplated by 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  This again is 
in addition to the arthralgia affecting his knee, which also 
was linked to his military service, so entitled to be service 
connected as well.



2.  Degenerative Joint Disease of the Lumbar Spine

As with his more generalized arthralgia (involving his 
shoulders, wrist, hip, knee and ankle), the veteran also 
attributes the pain in his low back to his military service 
- and especially to heavy lifting and exposure to airborne 
pollutants during the Persian Gulf War.

As already mentioned, the veteran quite clearly has a current 
diagnosis of degenerative joint disease (i.e., arthritis) of 
his lumbosacral spine, along with numerous other related 
diagnoses including degenerative disc disease with possible 
involvement of the left sciatic nerve with nerve pain going 
down into his left thigh and left knee, and decreased ankle 
reflex.  His service medical records show he was diagnosed 
with mechanical [low] back pain as early as October 1985.  
Private medical records from June 2000 address his post-
service complaints of back pain and include his history of 
this problem dating back to about six years earlier, meaning 
going back to when he was still in the military.

At the conclusion of the June 2001 VA compensation 
examination, the evaluating physician indicated the veteran's 
"low back pain seemed to start during his military 
experience, and has progressively gotten worse, and seems 
more [likely] than not related to his military service."  
This finding was based on a comprehensive physical 
examination and detailed discussion of his pertinent military 
and medical history, including consideration of his Persian 
Gulf War service in particular.  So this opinion is highly 
probative evidence in support of this claim.  See Schoolman 
v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

And although the subsequently obtained August 2001 addendum 
also involved a review of the claims file for the pertinent 
military and medical history, the report was submitted by a 
different VA physician who was trying to reconcile the 
findings from the prior examination in June 2001.  While 
acknowledging the veteran had experienced an episode of low 
back pain during service - in 1985, and had received 
treatment for it, this opinion determined the condition in 
service resolved (i.e., was merely acute and transitory) and 
that his next instance of low back pain was in June 2000.  
So, according to this VA examiner, although the veteran 
states he had had problems with his low back since 1985, 
there was no medical record showing he had received treatment 
for that problem.  Thus, said this VA examiner, any 
relationship to the service will be "pure speculation."

The Court has repeatedly held that equivocal opinions 
indicating, for all intents and purposes, that a condition 
might or may be related to service is equally tantamount to 
saying it might or may not be related to service - and 
therefore insufficient to grant service connection.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  So certainly where, as here, the 
VA examiner readily acknowledges this uncertainty cannot 
serve as grounds for granting the claim.  But just as well, 
the Court has been quick to also point out that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Also, use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).

When all is said and done, the fact remains that the June 
2001 VA examiner, though admittedly not the August 2001 
supplemental examiner, determined the veteran's low back pain 
(from the degenerative joint and disc disease) is traceable 
to his military service.  So resolving all reasonable doubt 
in his favor, there is competent medical evidence of current 
low back disability and competent medical evidence relating 
this current low back disability to his military service.  
Therefore, the requirements for service connection are met.  
38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.



3.  Acneiform Eruption of Dermatitis

The veteran also attributes his skin disorder to his military 
service, especially to his exposure to airborne pollutants 
during the Persian Gulf War.

As discussed earlier, the June 2001 VA examiner observed 
"puck marks" on the veteran's back and buttocks.  These marks 
were associated with active reddened and inflamed areas and 
he also presented with these lesions approximately three 
years later - in May 2004.  So he has had the defect for the 
required 6 months under 38 C.F.R. § 3.317(C)(4).

Moreover, the June 2001 VA examiner attributed the skin 
dermatitis to the veteran's military service, noting that it 
had started while he was in the Persian Gulf War and had 
persisted ever since - so more likely than not related to 
his military experience.  Indeed, even the subsequent August 
2001 addendum to that evaluation clearly states his acneiform 
eruption of dermatitis - though unrelated to his sebaceous 
cyst (treated in service) nonetheless is considered an 
undiagnosed illness.  Hence, considering 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the description rendered by the June 
2001 VA examiner as to the scope of this skin condition and 
the duration of it indicates it has been manifest to a degree 
of at least 10 percent for the required 6 months.  See 38 
C.F.R. § 3.317(a)(1)(i).  So it must be service connected as 
a manifestation of an undiagnosed illness.  38 C.F.R. 
§ 3.317.  See also 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 
519.




ORDER

New and material evidence having been submitted, the claims 
for service connection for arthralgia of multiple joints 
(shoulders, wrist, hip, knee and ankle), degenerative joint 
disease of the lumbar spine, and acneiform eruption of 
dermatitis are reopened.

Also, service connection is granted for all of these 
conditions - arthralgia of multiple joints (shoulders, 
wrist, hip, knee and ankle), degenerative joint disease of 
the lumbar spine, and acneiform eruption of dermatitis.

However, the petition to reopen the claim for service 
connection for an undiagnosed illness manifested by insomnia, 
on the basis of new and material evidence, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


